—Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered July 20, 1999, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
We affirm for the reasons stated in Ben-Zvi v Kronish Lieb Weiner & Hellman (278 AD2d 167), involving plaintiffs codefendant in the Federal criminal action underlying the instant action against plaintiffs attorneys therein, and raising issues identical to those raised in the instant action. Concur — Tom, J. P., Andrias, Ellerin, Wallach and Friedman, JJ.